Citation Nr: 1022575	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1984 to June 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that, after her ten year period of active 
duty, the Veteran had additional reserve service in the 
National Guard.  During VA medical treatment in August 2005, 
the Veteran stated that she went to "guards" once per 
month.  In a June 2010 brief, the Veteran's representative 
pointed out that medical records from her National Guard 
service had not been obtained.

VA has a duty to assist the Veteran in the development of the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  For claims to reopen, the duty to assist includes 
obtaining any identified federal records but does not require 
a medical nexus opinion until new and material evidence is 
received and the claim is reopened.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed.Cir. 2003).  

The Board finds that a remand is required to verify any 
periods of active duty for training and inactive duty 
training in the National Guard.  Also, since the National 
Guard medical records could pertain to the Veteran's left 
knee disability, the Board finds that a remand is required 
for VA to make efforts to obtain them.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain verification from 
the appropriate government entity of all 
periods of active duty for training and 
inactive duty training of the Veteran's 
National Guard service.  

If the search for such records has 
negative results, the RO should notify the 
Veteran and place a statement to that 
effect in the Veteran's claims file.  

2.  The RO should obtain any service 
treatment records from the Veteran's 
periods of active duty for training and 
inactive duty training with the National 
Guard.  

If the search for such records has 
negative results, the RO should notify the 
Veteran and place a statement to that 
effect in the Veteran's claims file.  

3.  Thereafter, the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a left knee disability should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
her representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


